Citation Nr: 0611612
Decision Date: 04/21/06	Archive Date: 06/16/06
DOCKET NO. 02-09 477                        DATE APR 21 2006


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUE

Entitlement to service connection for a nervous disorder, previously diagnosed as passive aggressive personality, aggressive type.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1971 to January 1973. This matter. comes before the Board of Veterans' Appeals (Board) on appeal from a September 2001 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, found that new and material evidence had not been submitted to reopen the veteran's claim for service connection for passive-aggressive personality, aggressive type.

In November 2005 the Board reopened the veteran's claim for service connection for a nervous disorder, previously diagnosed as passive aggressive personality, aggressive type, and remanded it to the RO for further development. After the requested development was completed the RO again denied the veteran's claim for service connection.

FINDINGS OF FACT

1. A personality disorder was diagnosed during service.

2. An acquired nervous disorder, currently diagnosed as adjustment disorder with depressed mood, was not present during service or for many years following service.

CONCLUSION OF LAW

A nervous disorder was not incurred or aggravated during the veteran's service. 38 U.S.C.A. § 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

- 2 



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

The veteran asserts that service connection is warranted for a nervous disorder, previously diagnosed as passive-aggressive personality disorder, aggressive type during service.

The veteran's service medical records showed that in February 1971 the veteran complained of a "personal problem" and there was a notation of "anxiety" and another illegible word. A March 1971 progress note showed that the veteran requested to see an M.D., complaining of a throbbing over his heart, according to the note he was "quite anxious." In September 1971 the veteran complained of a "nervous problem" and wanted Librium. He also complained of anxiety in November 1971.

A VA progress note dated in November 1973 showed that the veteran was nervous. It also contained a statement that the veteran had been treated for nervousness in service with Librium.

A VA examination report dated in December 1973 showed that the veteran was diagnosed with passive aggressive personality, possibly aggressive type.

Dr. Hearne's August 2001 examination report showed that the veteran complained of symptoms of severe depression. Dr. Hearne noted that the onset of depression appeared to have been in April 2001 and that the veteran began treatment in May 2001. The veteran appeared to have become depressed secondary to severe medical problems which rendered him unable to return to work. When Dr. Hearne examined the veteran's mental status he found that the veteran had symptoms of major depression including and diagnosed the veteran with Major Depression, Single Episode.

The veteran also underwent a comprehensive mental status evaluation in November 2001. Dr. D'Ilio deferred the veteran's diagnosis, stating that "this examiner was

- 3 



unable to make a diagnosis of a mental disorder based on this one evaluation." Dr. D'Ilio recommended that the SSA contact Dr. Hearne before making a finding regarding disability benefits.

A VA progress note for a psychiatric consultation followup dated in May 2002 showed diagnoses of Major Depressive Disorder, stable, and vertigo.

A VA progress note, which was also a report of a medical history and physical, dated in April 2003 showed an assessment of depression, among other things.

In May 2003 a VA progress note showed that the veteran had an Axis I diagnosis of Depression. The veteran had presented for follow-up mental health treatment for. depression after moving to the local area. Depression was noted on subsequent occasions and in October 2004 an increase in depressive/anxious symptoms was
noted. In November 2004 the veteran was again assessed with depression.

In June 2005 the veteran presented for a psychiatric follow-up. The examiner assessed the veteran as having an adjustment issue, anxious mood relative to above situational concerns. There was no clinical depression noted at present. There was a history of Depressive "nos."

Multiple VA Mental Health clinic progress notes dated in October 2005 showed that the veteran suffered from depression, apparently secondary to chronic back pain and additional situational issues such as "poor finances and worrying of hand tremors and associated impairment with function." One progress note, dated October 31, 2005, showed that the veteran denied psychosocial stressors and discussed the secondary nature of his depressive symptoms in conjunction with recurring neck pains.

Finally, a VA examination report dated in December 2005 showed that the examiner gave the veteran an Axis I diagnosis of Adjustment Disorder with Depressed Mood and an Axis II diagnosis of Personality Disorder NOS. The examiner noted that the veteran's depressive symptoms were secondary to unemployment, financial stress and physical problems that interfered with his

- 4 



ability to work. The examiner also stated that the veteran's currently diagnosed Adjustment Disorder with Depressed Mood was not initially manifested by the complaints of anxiety during service, according to the records reviewed. Instead, the onset of the veteran's current symptoms was in the past 3 or 4 years.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the evidence relates the current condition to the period of service. See 38 C.F .R. § 3 .303 (d). In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service." Id. Personality disorders are not diseases or injuries within the meaning of applicable legislation. 38 C.F.R. § 3.303(c).

The Board finds that service connection for a nervous disorder, currently diagnosed as adjustment disorder with depressed mood, is not warranted. The veteran's service medical records show multiple complaints of anxiety. However, they show no diagnosis of a chronic psychiatric condition other than a possible personality disorder which is not a disease for compensation purposes. There is therefore no record of in-service onset of the veteran's currently diagnosed adjustment disorder with depressed mood. The first diagnosis of any chronic psychiatric condition other than a personality disorder comes in Dr. Hearne's August 2001 examination report, over 27 years after the veteran's separation from active service. This lengthy period without a consistent diagnosis, as well as the lack of evidence of psychiatric complaints or treatment in the claims folder between 1973 and 2001, is evidence that there has not been a continuity of symptomatology and weighs heavily against the claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). Finally, the Board finds that there is no competent evidence in the record to show that the veteran's adjustment reaction with depressed mood is related to service. Instead, the most recent VA examination report, dated in December 2005, showed that the examiner believed the veteran's depressive symptoms were secondary to unemployment, financial stress and physical problems that interfered with his ability to work, and that his symptoms did not begin until 3 or 4 years prior. The

- 5 



examiner specifically pointed out that the condition was not initially manifested by the complaints or anxiety noted during service. The diagnosis of personality disorder was again reported as an Axis II diagnosis. The claim must therefore be denied.

The Board finds that the preponderance of the evidence is against the veteran's claims. It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue.
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 51025103A, 5106, 5107, 5126 (West 2002) imposes obligations on VA in terms of its
duty to notify and assist claimants. Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005). The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) that VA must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

The Board finds that the VCAA notice requirements have been satisfied by virtue of letters sent to the appellant and his representative in June 2001, March 2004, and December 2005. The March 20041etter satisfied element (1) by informing the veteran that evidence of an injury or disease that began or was aggravated in service, evidence of a current disability, and a medical opinion establishing a nexus between the two was necessary to substantiate a claim for service connection. It satisfied element (2) by informing the veteran that VA is responsible for getting relevant records from any Federal agency, that VA would provide a medical examination or opinion if V A deemed it necessary, and that VA would make

- 6 



reasonable efforts to obtain relevant records not held by any Federal agency. The March 2004 letter satisfied element (3) by informing the veteran and his representative that it is his responsibility to make sure that VA receives all requested records that are not in the possession of a federal department or agency. Since these letters fully provided notice of elements (1), (2), and (3), see above, it is not necessary for the Board to provide extensive reasons and bases as to how VA has complied with the VCAA's notice requirements. With respect to element (4), the Board notes that the RO's March 2004 letter contained a specific request that the appellant send VA any evidence in his possession that pertained to his claim.

r
The Board is mindful that, in concluding that the VCAA notice requirements have
been satisfied, it has relied on communications other than the RO's initial VCAA
notice letter to the appellant. However, at bottom, what the VCAA seeks to achieve is to give the appellant notice of the elements outlined above. Once that has been done- whether it has been done by way of a single notice letter, or via more than one communication-the essential purposes of the VCAA have been satisfied. Here, the Board finds that, because each of the four content requirements of a VCAA notice has been met, any error in not providing a single notice to the appellant covering all content requirements was harmless. See, e.g., 38 C.F.R. § 20.1102 (2005).

The Court in Pelegrini also held, in part, that a VCAA notice, as required by 38 U.S.C. § 5l03(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. In this case, the initial AOJ decision was made prior to the veteran having been fully informed of the VCAA. However, the Board finds that any defect with respect to the VCAA notice requirement in this case was harmless error. In this case, the March 2004 and December 2005 letters were provided by the AOJ prior to the transfer and certification of the appellant's case to the Board, and the content of the letters fully complied with the requirements of 38 U.S.C. § 5l03(a) and 38 C.F.R. § 3.l59(b).

The appellant has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA. Therefore, the timing-of-notice error was

- 7 



nonprejudicial in this case. In light of the content-complying notice that the RO provided prior to sending the case to the Board for de novo review, the appellant was not prejudiced by the delay in providing content-complying notice, because, under these circumstance, the error did not affect the essential fairness of the adjudication.

The VA also has a duty to assist the appellant in obtaining evidence necessary to substantiate the claims. Here, the RO satisfied its duty to assist the claimant by obtaining the appellant's available medical records. The appellant was also afforded a V A examination.' He has not referred to any other pertinent evidence that he wanted VA to obtain. The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

ORDER

Service connection for a nervous disorder is denied

C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

- 8 




